Citation Nr: 9922408	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-04 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the residuals of a left 
shoulder injury.



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from July 
1985 to April 1988.

In addition, the Board notes that in the January 1998 
Substantive Appeal the veteran requested an appeal hearing 
before a traveling member of the Board.  As such, the 
requested hearing was scheduled for March 4, 1999.  However, 
the record includes a March 3, 1999 VA form 119 (Report of 
Contact) indicating that the veteran had communicated that he 
would not appear to his scheduled appear hearing, and the 
record reflects no further requests for hearings from the 
veteran.  Therefore, pursuant to 38 C.F.R. § 20.704(d),(e) 
(1998), the veteran's hearing request is considered 
withdrawn.



FINDING OF FACT

There is evidence of a current left shoulder disorder and a 
nexus between a left shoulder disorder and service. 



CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
the residuals of a left shoulder injury is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for the claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In this case, the veteran's service medical records contain 
notations dated September 1987 noting he was evaluated for a 
left shoulder injury sustained while playing football, and 
notations dated March 1988 showing he was further treated for 
left shoulder discomfort.  Moreover, the claims file includes 
a September 1997 VA examination report showing the veteran 
complained of intermittent left shoulder pain, and was 
diagnosed with degenerative changes of the left 
acromioclavicular joint and left thoracic outlet syndrome. 

In addition, the veteran contends that he is entitled to 
service connection for the residuals of an in-service left 
shoulder injury incurred while playing football.  In support 
of his contention, he notes in his Substantive Appeal that he 
is currently employed as a physical therapist and that he has 
received treatment for his left shoulder problems by his co-
workers, who are also physical therapists.  It is not clear 
whether a physical therapist has the necessary medical 
expertise to offer a medical opinion as to the etiology of a 
disorder.  However, resolving any doubt as to this matter in 
the veteran's favor for purposes of determining whether a 
well-grounded claim has been submitted, the Board finds that 
in this case for this purpose the veteran is competent to 
offer such an opinion.

After a review of the claims file, the Board finds that the 
evidence of record supports the conclusion that the veteran's 
claim is well grounded.  Specifically, the Board concludes 
that, given the veteran's statements noting he is currently 
employed as a physical therapist, his statements linking his 
current left shoulder symptomatology to an in-service injury 
provide the necessary nexus to well ground his claim of 
entitlement to service connection for the residuals of a left 
shoulder injury.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1998).  However, as additional development 
is necessary prior to final adjudication on the merits, the 
veteran's claim is remanded to the RO for such development.


ORDER

The veteran's claim of entitlement to service connection for 
the residuals of a left shoulder injury is well grounded, and 
to this extent the appeal is granted.



REMAND

Once the claimant has established he or she has a well-
grounded claim, section 5107(a) of the U.S. Code requires the 
VA to assist a claimant in developing the facts pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F. 3d 1464 (1997).  In this regard, the Board 
notes that the record is unclear as to the degree of 
probative value that may be attached to the veteran's opinion 
as a physical therapist that his current left should disorder 
is related to his service injury.  As such, the Board 
believes that the veteran should be offered an opportunity to 
submit evidence of his qualifications or expertise to render 
an opinion regarding the etiology of his current left 
shoulder disorder.  As well, the Board finds that the record 
does not contain any treatment records and/or other evidence 
showing a continuity of symptomatology, although the veteran 
has essentially explained that co-workers have provided 
treatment on an informal basis.  Since continuity of 
symptomatology is relevant in the case, the Board is of the 
opinion that the veteran should be afforded an opportunity to 
submit statement from his co-workers as to the nature and 
frequency of any left shoulder treatment provided to him.  

Furthermore, the Board notes that while the recent VA 
examination diagnosed the veteran as having a left shoulder 
disorder, no opinion was included as to the etiology of that 
disorder.  In addition, it is not clear whether the examiner 
had the benefit of a review of the veteran service medical 
records, and such a review would appear to be necessary to 
render an opinion as to the etiology of any current left 
shoulder disorder.  Therefore, the Board is of the opinion 
that the veteran should be afforded an additional VA 
examination in order to determine the etiology of his current 
left shoulder disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request him to provide any evidence 
he may have concerning his training and 
qualifications to render an opinion 
regarding the etiology of his current 
left shoulder disorder.  Additionally, 
the RO should request the veteran to 
submit any private treatment records 
and/or other evidence showing a 
continuity of symptomatology of his left 
shoulder since his separation from 
service in 1988, including written 
statements from his co-workers as to the 
nature and frequency of treatment 
provide the veteran for his left 
shoulder.

2.  Thereafter, the veteran should be 
afforded an examination of his left 
shoulder to ascertain the nature, 
severity, and etiology of any disorders 
that may be present.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether any currently diagnosed left 
shoulder disorder is causally or 
etiologically related to symptomatology 
manifested/treated during service.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), copies of all 
pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



